Citation Nr: 1744972	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1975 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in January 2016. A transcript of the hearing has been associated with the claims file. 

The Board notes that by a May 2017 rating decision, the Veteran was granted service connection for degenerative disc disease and thoracic scoliosis of the lumbar spine as well as service connection for residual scar due to bone granting used for wrist surgery. As the Veteran has not expressed any disagreement with the rating decision, those issues are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As for the remaining issue of entitlement to service connection for a left shoulder disorder, the Board notes that this issue was remanded in September 2016. Specifically, the Board directed the RO to obtain outstanding treatment records and afford the Veteran a VA examination. Outstanding records have been obtained and the Veteran was afforded a VA examination in March 2017. Thus, there has been substantial compliance with the Board's prior remand directives and this issue is properly before it. See Stegall v. West, 11 Vet. App. 265 (1998).


FINDING OF FACT

The Veteran's current right shoulder disorder is not causally or etiologically due to an injury sustained during service, and did not manifest within one year of separation from service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative has alleged any deficiency in VA's duty to notify. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a September 2017 informal hearing presentation, the Veteran's representative generally contended that VA failed in its duty to assist by not providing an adequate medical opinion. A review of the March 2017 VA examination report reveals that the examiner considered the Veteran's lay statements, inquired about the MVA accident the Veteran had in service, asked him where on his body he was hurt, and then provided a clear conclusion with supporting rationale. Therefore, the Board finds that this examination report is adequate. 

Thus, the Board finds that VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim for service connection for a left shoulder disorder. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The Veteran contends that he has a left shoulder disability as a result of an automobile accident in service.

The Veteran has a current diagnosis of glenohumeral joint and acromioclavicular joint osteoarthritis. See March 2017 VA Examination Report. Therefore, the first element of service connection is met. Additionally, he has stated that this disability is a result of a motor vehicle accident in service. The Veteran's service treatment records reflect an August 1978 x-ray of the spine and noted that x-rays were ordered due to spine pain suffered by the Veteran after an automobile accident. The Veteran testified at his hearing before the undersigned that he also suffered a left shoulder injury in conjunction with this automobile accident. Therefore, the second element of service connection is met.

Thus, the Board will next address whether there is a so-called "nexus" between the Veteran's left shoulder disability and service.

There is one medical opinion of record addressing this. Specifically, the Veteran was afforded a VA examination in March 2017. After reviewing the Veteran's claims folder, considering the Veteran's lay statements, and examining the Veteran in-person, the examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury. As rationale, the examiner acknowledged the motor vehicle accident (MVA) reported by the Veteran which occurred in August 1978. The examiner noted that for the three years following the MVA, there were no notes of a left shoulder injury or dislocation. The Veteran did not have any complaints related to his left shoulder during the course of his active duty. The examiner stated:

There is a diagnosis of left shoulder mild osteoarthritis at the level of his AC and glenohumeral joints which is most likely [due to] shoulder/arm overuse and less likely caused by the MVA as there was no reported shoulder dislocation nor fracture nor evidence of abnormal left upper extremity range of motion in order to conclude that the MVA caused a shoulder joint injury. During his [examination,] the Veteran was referring more to his posterior side of his shoulder which in my opinion is less likely consistent with the shoulder itself but with back (posterior thoracic back pain that is included in the scoliosis noted).

The Board finds this examination report highly probative as it was based on an in-person examination of the Veteran, considered the Veteran's statements, and provides a clear conclusion with supporting rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no other medical opinions of record.

To the extent that the Veteran asserts that he developed his left should disability within one year of service, the Board finds this is outweighed by the more probative evidence of record. Specifically, the Veteran was afforded a VA examination for his joints in April 1981, three months after separation. He did not complain of any left shoulder injury and there is no indication that he had a shoulder disability. Indeed, the Veteran was not diagnosed until May 2017, approximately 36 years after service. Additionally, there are no in-service complaints related to the Veteran's left shoulder in the three years following the Veteran's MVA.

Further, to the extent that the Veteran asserts that his left shoulder disability is related to his in-service MVA, the Board finds that this is outweighed by the March 2017 VA examination which explains that the Veteran reported injuring his posterior side of his shoulder, which is less likely consistent with the shoulder itself but with the back. The Veteran is already service-connected for his back disability. Additionally, the examiner explained that the current disability noted on examination is most consistent with shoulder/arm overuse. As the Veteran has not shown that he has the specialized medical knowledge to determine the cause of shoulder disabilities, the Board finds the VA examination report more probative.

Therefore, the Board concludes that service connection is not warranted for a left shoulder disability on either a presumptive or direct basis. The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


